Order entered June 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00071-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                           JOHN MARSHALL LOWRY, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82372-2012

                                            ORDER
       The Court GRANTS the State’s May 27, 2014 motion to supplement the record.

       We ORDER the Clerk of the Court to file a copy of the reporter’s record from cause no.

05-14-00072-CR, State v. Sandlin, into the appellate record for this case.




                                                      /s/   DAVID EVANS
                                                            JUSTICE